Citation Nr: 1521874	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2012 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony at a February 2015 videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  There is no evidence that the Veteran had significant post-service noise exposure. 

3.  The evidence is at least in equipoise that the Veteran's current bilateral hearing loss is attributable to in-service noise exposure.

4. The Veteran's current tinnitus is etiologically related to his bilateral hearing loss.


CONCLUSION OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service 
connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2014).
 
2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
A.  Bilateral Hearing Loss

At the outset, the Board finds the Veteran has a current disability and an in-service occurrence.  The Veteran has bilateral sensorineural hearing loss, as diagnosed by the September 2012 VA examiner. During service, the Veteran was exposed to high frequency noise from infantry military training with M14, M16, M79 grenade launchers, .45 pistols, Browning automatic rifles, hand grenades, 3.5 rocket launchers, and live fire involving tanks. He was exposed to noise without the benefit of hearing protection. 

The Board now turns to the dispositive issue of nexus.  There are two opinions of record, the first from a VA audiologist, and the other from a private audiologist. The VA examiner in the September 2012 examination report opined that the hearing loss is less likely than not (less than 50/50) a result of  military service.  The examiner provided an extensive rationale, however, the primary basis for the negative opinion was the fact that the Veteran had normal hearing upon separation.  No audiological evaluations were performed upon the Veteran's separation.  He was only given a whisper test, which he scored a 15/15 bilaterally.  A whisper test is considered an invalid means of testing high frequency hearing loss.  It cannot be compared to the entrance test to determine whether the Veteran had hearing loss as he reports.  Any opinion based on the separation examination, would be of no probative use. 

The private audiologist opined that "it would appear from [the Veteran's] case history that his hearing loss would have started during his military noise exposure. . ."  This assessment appears consistent with the limited record.  The only significant noise exposure came from the Veteran's military service.  Post-service the Veteran worked as a police officer for 30 years.  When he had to qualify he used hearing protection device.  Recreationally, the Veteran would be exposed to fire arms when hunting deer, doing lawn care, and occasional power tool use, but with the benefit of hearing protection.  When comparing the Veteran's noise exposure during and after service,  it appears that the Veteran had the most risk of injury during service without the benefit of hearing protection.  This fact in concert with the private audiologist opinion tilts the scale in the Veteran's favor.  Accordingly, service connection for bilateral hearing loss is granted. 

The Board now examines the Veteran's service connection claim for tinnitus.

B. Tinnitus

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet App. 195, 196 (1996). The September 2012 VA examiner diagnosed the Veteran with tinnitus.  The Veteran reports hearing a recurrent hissing sound in both ears "as long as he can remember."  See September 2012 VA Audiological Examination Report.  

Although the Veteran did not report tinnitus to any medical professional during service, there is extensive evidence of noise exposure, as discussed in the previous section.  Accordingly, the Board finds the noise exposure is an in-service occurrence. 

As for nexus, there is no direct opinion on this issue.  The September 2012 examiner noted in his nexus opinion that "[m]ost tinnitus is associated with hearing loss."  The examiner relied upon the lack of hearing loss at separation and lack of complaints of tinnitus to medical personnel during and after service as the basis for his negative nexus opinion.  However, with the Board finding the Veteran's hearing loss related to service, it stands that based on the September 2012 examiner's report, that the most likely cause of the tinnitus is the hearing loss.  It follows that the tinnitus must also be service connected as related to the service-connected bilateral hearing loss.  Therefore, any benefit of the doubt is given to the Veteran, and the service connection claim granted. 

In light of the favorable decision as it relates to the Veteran's entitlement to service connection, any error by VA in complying with the requirements of VCAA is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is granted, subject to laws and regulations pertinent to payment of VA monetary benefits. 

Service connection for tinnitus is granted, subject to laws and regulations pertinent to payment of VA monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


